Opinión disidente del
Juez Asociado Señor Belaval.
El peticionario en este caso señor José Celso González Vélez, nos solicita que anulemos una resolución dictada por el Tribunal Superior de Puerto Rico, Sala de Ponce, por la cual se le denegó un juicio de novo solicitado por el peticionario, para apelar de una sentencia dictada en contra del peticio-nario por el Tribunal de Distrito de Puerto Rico.
Como fundamento principal para solicitar de este tribunal la expedición de un auto de certiorari, alega, que el Tribunal Superior de Puerto Rico, Sala de Ponce, cometió error de procedimiento al resolver, que las “Reglas que gobiernan las apelaciones del Tribunal de Distrito al Tribunal Superior del Estado Libre Asociado de Puerto Rico”, adoptadas por este tribunal el 7 de octubre de 1952, de acuerdo con las secciones 19 y 37 de la Ley número 11 de 24 de julio de 1952 de la anterior Asamblea Legislativa de Puerto Rico, para regir desde el 15 de octubre de 1952, no confligen con las disposicio-nes de la Sección 6 del Artículo V de la Constitución del Es-tado Libre Asociado de Puerto Rico, en tanto en cuanto dis-pone la sección 37 de la Ley número 11 de 24 de julio de 1952 y la regla 10 de las reglas adoptadas por este tribunal el 7 de octubre de 1952, que dichas reglas empezarán a regir el 15 de octubre de 1952, cuando de acuerdo con la Sección 6 del *629Artículo V de la Constitución del Estado Libre Asociado de Puerto Rico, han debido empezar a regir “sesenta días des-pués de la terminación” de la sesión ordinaria de la Asamblea Legislativa del Estado Libre Asociado de Puerto Rico, que comenzó en el mes de enero de 1953.
Los fundamentos que tuvo el ilustrado Juez Sentenciador señor J. M. Martín Almodovar para denegar la solicitud del juicio de novo solicitado por el peticionario, están expuestos en una resolución dictada en un caso similar titulado El Pueblo de Puerto Rico v. Amador Vélez Ramos, sobre Acometimiento y Agresión Grave, numerado criminal TS-52 M-30 del Tribunal Superior de Puerto Rico, Sala de Ponce. En sín-tesis, las conclusiones del tribunal recurrido fueron las siguientes : (1) el derecho de apelación de un tribunal de dis-trito (antes tribunal municipal) a un tribunal superior (antes tribunal de distrito) es un derecho estatutario, y por lo tanto, no siendo un derecho constitucional, la Asamblea Legis-lativa de Puerto Rico tenía facultad para establecerlo en la forma que creyere conveniente; (2) la Asamblea Legislativa de Puerto Rico pudo delegar en el Tribunal Supremo de Puerto Rico la facultad de aprobar reglas para que el derecho de apelación creado en virtud de una ley pudiera ser ejer-citare; (3) independientemente de cualquier autorización legislativa, los tribunales de última instancia tienen facul-tades inherentes para aprobar reglas que regulen el procedi-miento de apelación; (4) la Sección 6 del Artículo V de la Constitución del Estado Libre Asociado de Puerto Rico, en tanto en cuanto establece, que las reglas de evidencia y de procedimiento civil y criminal, adoptadas por el Tribunal Supremo deben ser enviadas a la próxima sesión ordinaria de la Asamblea Legislativa de Puerto Rico, y no entrarán en vigor hasta sesenta días después de la terminación de dicha sesión, si no hubiere desaprobación expresa, no es aplicable a las reglas adoptadas por el Tribunal Supremo de Puerto Rico para regular las apelaciones de las resoluciones y sentencias de los tribunales de distrito a los tribunales superiores, por-*630que el derecho de apelación no es un derecho constitucional, np constituye en sí mismo un procedimiento que forme parte del juicio, y puede estar comprendido entre las reglas de administración.
Los fundamentos alegados por el peticionario en su soli-citud de un auto de certiorari y por el ilustrado juez senten-ciador en su resolución, nos obligan a considerar las siguien-tes proposiciones de derecho: (1) cuáles fueron las bases establecidas para la reforma legislativa sobre la regulación de los procedimientos judiciales por la propia rama judicial; (2) cuál .es el verdadero alcance del poder inherente de los tribunales; (3) la verdadera naturaleza del derecho de ape-lación; (4) la constitucionalidad de los estatutos que delegan en la rama judicial el derecho a reglamentar los procedimien-tos ante los tribunales; (5) la posible constitucionalidad o inconstitucionalidad de las secciones 19 y 37 de la Ley número 11 de 24 de julio de 1952, conocida como Ley de la Judicatura del Estado Libre Asociado de Puerto Rico.
1. Cuando en el 1787 se adopta la Constitución de los Estados Unidos de América, a pesar de los textos políticos de Burke, del Espíritu de las Leyes de Montesquieu, del Tratado sobre Derecho Civil de Locke, del Leviatan de Hobbes, el 'balance de la distribución de poderes se inclina en favor del Congreso, siguiendo el precedente inglés producto de la revolución burguesa del 1662. Vide: The Constitutional History of the United States — Homer Carey Hockett — The Macmillan Company — Edición del 1939.
Las dos secciones del Artículo III de la Constitución Federal que se refieren al Tribunal Supremo de Estados Unidos, son bastante escuetos:
“Sección 1. — El Poder Judicial de los Estados Unidos re-sidirá en un Tribunal Supremo y en los tribunales inferiores que de tiempo en tiempo el Congreso creare y estableciere. Los Jueces sean del Tribunal Supremo o de los tribunales in-feriores, conservará sus cargos mientras observen buena *631conducta y recibirán por sus servicios, en períodos fijos, un sueldo que no se les podrá disminuir mientras continúen ocupando sus cargos.
. “Sección 2. — 1o—El Poder Judicial se extenderá a todos, los casos que en derecho y equidad surjan bajo esta constitu-ción, a las leyes de los Estados Unidos y los tratados hechos o que por su autoridad se hagan; a todos los que afecten a em-bajadores y demás ministros públicos y cónsules; a todos los de almirantazgo y jurisdicción marítima; a las contiendas en que sean parte los Estados Unidos, a las que nazcan entre dos o más estados, entre un estado y los ciudadanos de otro estado, entre ciudadanos de diferentes estados, entre ciuda-danos del mismo estado que reclamen concesiones de tierra de diferentés- estados y entre un estado o los ciudadanos del mismo, y los estados, ciudadanos o súbditos extranjeros.
“2o — De los casos que afecten a embajadores, otros minis-tros públicos y cónsules, y en aquellos en que sea parte un estado, conocerá en primera instancia el Tribunal Supremo. De todos los demás antes mencionados, conocerá el Tribunal Supremo, en grado de apelación, tanto en cuanto al derecho como en cuanto a.los hechos, con las excepciones que establezca y bajo los reglamentos que adopte él Congreso,”
El Septuagésimo Tercer Congreso aprobó el 19 de junio. de 1934 — United States Statutes at Large, Volumen 48, Primera Parte, página 1064 — una “Ley para Conceder a la Corte Suprema de Estados Unidos Autoridad para Redactar y Publicar Reglas para Acciones en Ley”, que extractada en sus contenidos pertinentes, lee como sigue:
“Que la Corte Suprema de los Estados Unidos tendrá poder para prescribir, mediante reglas generales, para las cortes de distrito de Estados Unidos y para la Corte del Distrito de Columbia, formas procesales, mandamientos, alegaciones y mocio-nes y la práctica y procedimiento a seguirse en acciones civiles en ley. Dichas reglas no podrán limitar, ampliar o modificar los derechos sustantivos de ningún litigante. Las reglas entrarán *632en vigor seis meses después de su promulgación y desde entonces cualesquiera leyes en conflicto con las mismas no tendrán fuerza ni vigor.
“La Corte puede en cualquier momento refundir las reglas generales prescritas por ella para acciones en equidad con las reglas para acciones en ley, para lograr una sola acción civil y un procedimiento uniforme para ambas. Dichas reglas uniformes no entrarán en vigor hasta que hayan sido sometidas al Congreso por el Procurador General al comienzo de una sesión ordinaria y hasta después de levantarse dicha sesión.”
El 20 de diciembre de 1937 — 82 L. ed. 1552 appendix IV— la Corte Suprema de Estados Unidos adoptó mediante orden al efecto, las Reglas de Procedimiento para las Cortes de Dis-trito de Estados Unidos y autorizó a su Juez Presidente, “para remitir las reglas adoptadas al Procurador General, requi-riéndole, para que dicho Procurador General, según se provee por la sección 2 de la ley de 19 de junio de 1934, remitiera dichas reglas al Congreso al inicio de su sesión regular en el próximo enero.”
El Septuagésimo Sexto Congreso aprobó el 29 de junio de 1940 — United States Statutes at Large, Volumen 54 Primera Parte, página 688 — otra “Ley para Conceder a la Corte Su-prema de Estados Unidos Autoridad para Prescribir Reglas para Alegaciones, Prácticas y Procedimientos con respecto a Procedimientos en Casos Criminales antes y después del Ve-redicto o Alegación de Culpabilidad,” que extractada en sus contenidos pertinentes, lee como sigue:
“Que la Corte Suprema de los Estados Unidos tendrá poder para promulgar de tiempo en tiempo reglas para las alegaciones, práctica y procedimiento con relación a cualquier o a todos los procedimientos antes y después de veredicto, o conclusión de cul-pabilidad, o inocencia por un tribunal de derecho si se hubiere renunciado al jurado, o alegación de culpabilidad en los casos criminales ante las cortes de distrito de los Estados Unidos . . . Dichas reglas no entrarán en vigor hasta que hayan sido some-tidas di Congreso por el Procurador Generad al comienzo de la *633sesión y hasta después de levantarse dicha sesión, y desde enton-ces cualesquiera leyes en conflicto con las mismas no tendrán fuerza ni vigor.”
El día 26 de diciembre de 1944, — 89 L. ed. 2150 appendix III — , la Corte Suprema de Estados Unidos mediante orden al efecto, adoptó las Reglas de Procedimiento Criminal para las Cortes de Distrito de Estados Unidos y autorizó a su Juez Presidente “para remitir las reglas adoptadas al Procurador General, requiriéndole para que dicho Procurador General, según se provee por la ley, transmitiera dichas reglas el Con-greso al inicio de su sesión regular de enero 1945.
Como se ve, una de las características principales de am-bas leyes, era que las reglas adoptadas no tendrían fuerza de ley ni propio vigor, hasta que el Congreso no tuviera oportu-nidad de pasar sobre ellas. ¿Cuál podía ser la razón para limitar en esta forma la delegación de poder conferida? La promulgación de las nuevas reglas indudablemente dejaba sin efecto todas las leyes procesales del Congreso que estuvie-ran en conflicto con dichas reglas. Era natural que el Con-greso tuviera interés en conocer como serían alteradas sus propias leyes procesales, por las nuevas reglas de procedi-miento adoptadas por la Corte Suprema.
El artículo 40 de la Ley Orgánica de Puerto Rico, apro-bada el 2 de marzo de 1917 por el Congreso de Estados Uni-dos, establecía que en Puerto Rico “el poder judicial residirá en las cortes y tribunales de Puerto Rico ya establecidos y en ejercicio de acuerdo y por virtud de las leyes vigentes” y que “la jurisdicción de dichos tribunales y los trámites seguidos en ellos, así como los distintos funcionarios y empleados de los mismos continuarán como al presente hasta que otra cosa se disponga por ley”, y que, la Asamblea Legislativa de Puerto Rico tendrá autoridad que no esté en contradicción con esta ley, de tiempo en tiempo, según lo crea conveniente, para organizar, modificar o hacer un nuevo arreglo de los tribu-nales y su jurisdicción y procedimientos,
*634Por la facultad conferida por dicho artículo, la anterior Asamblea Legislativa de Puerto Rico aprobó la Ley número 9 de 5 de abril de 1941 ((1) pág. 331) “Confiriendo a la Corte Suprema de Puerto Rico facultad para promulgar y poner en vigor reglas en procedimientos judiciales; autorizando al Consejo Judicial para actuar como Junta Consultiva en la se-lección y promulgación de dichas reglas; derogando las leyes en conflicto con la presente”, que extractada en sus contenidos pertinentes, lee como sigue:
“Sección 1. — La Corte Suprema de Puerto Rico, mediante reglas que promulgará y pondrá en vigor de tiempo en tiempo, tendrá la facultad de regular los procedimientos judiciales en todas las cortes de Puerto Rico, con el propósito de simplificar los mismos y promover una rápida administración de justicia. Tales reglas no podrán derogar, ampliar o modificar los derechos sustantivos de los litigantes.
“Una vez aprobadas dichas reglas se remitirá copia de las mismas a la Asamblea Legislativa en su próxima sesión ordi-naria y no comenzarán a regir hasta la clausura de dicha sesión” ...
“Sección 3.- — Toda ley concerniente a alegaciones, práctica o procedimiento judicial en vigor al ser aprobada esta ley, se con-siderará como regla dé 'lá Corte Suprema y continuará-en vigor como tal, a menos que sea modificada, enmendada o derogada por reglas. promulgadas de acuerdo con lo dispuesto en esta Ley.”
Después de redactada las Reglas de Enjuiciamiento Civil para las Cortes de Puerto Rico por este tribunal, el día 18 de marzo de 1943, el Juez Presidente señor Emilio del Toro, le dirigió la siguiente comunicación a la Asamblea Legislativa de Puerto Rico:
“Al Senado y a la Cámara de Representantes de Puerto Rico reunidos en sesión ordinaria: Por orden del tribunal y en cumplimiento de lo dispuesto en la Ley núm. 9 de 1941, pág. 331, tengo el honor de remitir a esa Asamblea copia de las Reglas de Enjuiciamiento Civil para las Cortes de Puerto Rico aprobadas por la Corte Suprema de acuerdo con dicha ley para comenzar a regir el primero de septiembre próximo.” (60 D.P.R, III). *635No habiendo tomado acción las comisiones de lo jurídico Civil del Senado, ni de la Cámara de Representantes, ni considerado dichas reglas el Senado de Puerto Rico ni la Cámara de Representantes de Puerto Rico, según certificaciones expedidas por los séñores Ildefonso Solá Morales y José Enrique Gelpí, 60 D.P.R. IV y V, dichas reglas quedaron promulgadas para tener efecto el primero de septiembre 1943, por ministerio de. la Ley número 9 de 1941.
Posteriormente, sin embargo, la Asamblea Legislativa de Puerto Rico aprobó el 25 de abril de 1946 ((1) pág. 1357) la Ley número 465 “Para Determinar que las Reglas hasta ahora promulgadas y puestas en vigor por el Tribunal Supremo de Puerto Rico serán Reglas que Regularán los Proce-dimientos Judiciales en todas las Cortes de Puerto Rico; para Disponer la Forma en que se podrán Enmendar dichas Reglas y para otros fines”, que extractada en sus contenidos perti-nentes, lee como sigue:
“Sección 1. — Las Reglas de Enjuiciamiento Civil para las Cortes de Puerto Rico promulgadas y puestas en vigor por el Tribunal Supremo de Puerto Rico serán las reglas que regularán los -procedimientos judiciales ,en todas las cortes y tribunales de Puerto Rico.-
“Sección 2. — Las Reglas de Enjuiciamiento Civil para las'Cor-tes de-Puerto Rico-referidas en-la Sección precedente' serán en-mendadas o derogadas bien por iniciativa y acción de la Asamblea-Legislativa de Puerto Rico o bien en la forma siguiente: siempre que a juicio del Tribunal Supremo de Puerto Rico fuere necesa-rio enmendar o derogar una cualquiera de las reglas de Enjuicia-miento Civil para las Cortes de Puerto Rico, el Tribunal Supremo de Puerto Rico después de adoptar el acuerdo correspondiente en cuanto a la enmienda o derogación que considere aconsejable, remitirá copia certificada de dicho acuerdo a la Asamblea Legis-lativa de Puerto Rico antes de que comience su sesión ordina-ria inmediatamente siguiente a la fecha en que se adopte tal acuerdo. Si la Asamblea Legislativa de Puerto Rico levantara su dicha sesión sin haber adoptado acción alguna con referencia a dicho acuerdo, éste será promulgado y pnesto .en vigor por el Tribunal Supremo de Puerto Rico,
*636“Sección 3. — Toda ley o parte de ley que se oponga a la pre-sente queda por ésta derogada; Disponiéndose sin embargo, que salvo lo que se dispone en esta ley, quedará en toda su fuerza y vigor la ley número 9 aprobada en 5 de abril de 1941.”
Como se ve, por esta segunda ley, la anterior Asamblea Legislativa de Puerto Pico vuelve a promulgar las Reglas que ya habían entrado en vigor de acuerdo con las facultades con-feridas a este tribunal por la primera ley, y ahora de una manera expresa, consagra su derecho a enmendarlas o dero-garlas, aunque ya estén promulgadas por el Tribunal Supremo de Puerto Rico.
El último estatuto adoptado por la anterior Asamblea Legislativa de Puerto Rico es la Ley número 25 de 15 de abril de 1948 ((1) pág. 51), enmendatoria del título y las secciones 1, 2 y 3 de la Ley número 9 de 5 de abril de 1941, que extractada en sus contenidos pertinentes, lee como sigue:
“Artículo 1. — Sección 1. — La Corte Suprema de Puerto Rico queda por la presente facultada para redactar y proponer a la Asamblea Legislativa reglas para los procedimientos judiciales en todas las cortes de Puerto Rico con el propósito de simplificar los mismos y promover una rápida administración de justicia.
“Una vez redactada dichas reglas por la Corte Suprema de Puerto Rico, se remitirá copia de las mismas a la Asamblea Le-gislativa para su estudio y consideración. Dichas reglas empe-zarán a regir en la fecha y con las enmiendas con que fueren aprobadas por la Asamblea Legislativa ....
“Sección 3. — Toda ley concerniente a alegaciones, práctica o procedimiento judicial en vigor al ser aprobada esta Ley, con-tinuará en vigor como tal, a menos que sea modificada, enmen-dada o derogada por la Asamblea Legislativa.
“Artículo 2. — Las Reglas de Enjuiciamiento Civil para las Cortes de Puerto Rico aprobada por la Corte Suprema de Puerto Rico de conformidad con la Ley número 9 de 5 de abril de 1941, continuarán en vigor y tendrán fuerza de ley hasta que sean modificadas, enmendadas o derogadas por la Asamblea Legis-lativo.
“Artículo 3. — La Ley número 465, aprobada en 25 de abril de 1946, queda expresamente derogada.
*637“Artículo 4. — Las Reglas de Enjuiciamiento Criminal para las Cortes de Puerto Rico remitidas por la Corte Suprema a la Asamblea Legislativa de conformidad con la Ley núm. 9 de 5 de abril de 1941, regirán en la fecha y con las enmiendas con que fueren aprobadas por la Asamblea Legislativa; Disponiéndose, que el Código de Enjuiciamiento Criminal de Puerto Rico, edición de 1935, según ha sido subsiguientemente enmendado continuará en todo su vigor y con fuerza de ley hasta tanto sea modificado, enmendado o derogado por la Asamblea Legislativa.”
Un estudio comparativo de las tres leyes aprobadas por la anterior Asamblea Legislativa de Puerto Rico, la Ley número 9 de 5 de abril de 1941, la Ley número 465 de 25 de abril de 1946 y la Ley número 25 de 15 de abril de 1948, demuestra sin lugar a dudas, que durante el transcurso del tiempo le-gislativo ocurrido entre la primera y la última, la anterior Asamblea Legislativa de Puerto Rico cambia su política en dos extremos importantes, a saber, (1) que mientras en la primera ley, siguiendo el modelo adoptado por el Congreso de Estados Unidos, deja en manos del Tribunal Supremo de Puerto Rico un procedimiento completo para la adopción y promulgación de reglas de procedimiento, sujeto a una apro-bación tácita o desaprobación expresa, (2) en la última ley se le deja al Tribunal Supremo de Puerto Rico la iniciativa en la redacción de las reglas pero la Asamblea Legislativa se re-serva la aprobación expresa de las mismas antes de entrar en vigor.
En diciembre de 1951, cuando se reúne la Convención Constituyente de Puerto Rico para considerar el poder del Tribunal Supremo de Puerto Rico para reglamentar los pro-cedimientos judiciales, se somete la siguiente proposición:
“El Tribunal Supremo adoptará, para los tribunales, reglas de evidencia y de procedimiento civil y criminal que no menos-caben, amplíen o modifiquen derechos sustantivos de las partes. Las reglas así adoptadas se remitirán a la Asamblea Legislativa al comienzo de su próxima sesión ordinaria y regirán sesenta días después de la terminación de dicha sesión, salvo desapro-bación por la Asamblea Legislativa, la cual tendrá facultad, *638tanto en dicha sesión como ‘posteriormente, para enmendar, de-rogar o complementar cualquiera de dichas reglas, mediante ley específica a tal efecto.”
En la discusión de la proposición presentada a la Convención Constituyente de Puerto Rico, que se realiza en la sesión correspondiente al 3 de diciembre de 1951, el delegado señor Ernesto Ramos Antonini, Presidente de la Comisión de la Rama Judicial, al informar a nombre de su comisión sobre esta importante cuestión, se expresa así:
“Tercera característica, es el poder que se le confiere al Tribunal Supremo para adoptar las reglas de procedimiento civil, criminal y de evidencia.
“Actualmente, hay un asomo de ese poder en la legislación vigente, pero podría muy bien cambiarse en cualquier momento y privar de toda facultad al Tribunal Supremo para aprobar tales reglas. Lo que hacemos es elevar a rango constitucional el procedimiento que en alguna que otra forma ha existido desde los últimos años en nuestra legislación, de manera que sea el propio poder judicial el que adopte las reglas de procedimiento. Bien es cierto que se conserva al’ poder legislativo la facultad de enmendar, derogar o suplementar las reglas adoptadas por el Tribunal Supremo, como asimismo también el Tribunal Supremo viene obligado a someter, al comienzo de cada sesión ordinaria o de la que sea, las reglas que hayan adoptado, y no regirán hasta cerrarse la sesión. Esto tiende a crear, de momento y de manera saludable, lo que pudiera llamarse el sistema de contrapeso entre el poder legislativo y el judicial con el ejecutivo también, pero ciertamente al' dársele la iniciativa y la facultad al Tribunal Supremo en relación con el cuerpo de reglas, en general, estamos convencidos de que se desarrollará, en el curso del tiempo, un clima en el sentido de aprobación de reglas, mediante el cual será muy de tarde en tarde que la Legislatura de Puerto Rico tendrá necesidad de, intervenir en alguna forma, por vía de enmienda, derogación o suplementación realizar la función de aprobación de reglas de procedimiento.” (Vide Diario de Sesiones de la Convención Constituyente de Puerto Rico — página 172, tercera columna). Esta proposición con algunas variantes en su texto original, pero que siempre fué sustancialmente la misma, es la que se convierte en la Sección 6 del Artículo V de la Constitución del Estado Libre Asociado de Puerto Rico.
*639Cuando todavía no se había promulgado la Constitución del nuevo estado político, la anterior Asamblea Legislativa de Puerto Rico aprueba la Ley número 11 de 24 de julio de 1952 ((2) pág. 31), conocida como “Ley de la Judicatura del Estado Libre Asociado de Puerto Rico.” La sección ,37 de dicha ley dispone que la nueva ley “por ser de carácter ur-gente y necesaria, empezará a regir al entrar en vigor la Constitución del Estado Libre Asociado de Puerto Rico, con excepción de la sección 19 que entrará en vigor el 15 de octu-bre de 1952.” Al día siguiente de aprobarse dicha ley, em-pezó a regir la Constitución del Estado Libre Asociado de Puerto Rico. Como se ve, la aprobación de la Ley de la Judi-catura de Puerto Rico, 24 de julio de 1952 y la proclamación dlel Estado Libre Asociado de Puerto Rico, 25 de julio de 1952, son dos hechos simultáneos. De acuerdo con la sección 37 de la misma ley, la Ley de la Judicatura del Estado Libre Aso-ciado de Puerto Rico entró en vigor unas horas después, al proclamarse el nuevo estado, con excepción de la sección 19, que se supone entraría en vigor el 15 de octubre de 1952, lo cual nos hace concluir, que dicha ley se aprobó para imple-mentar el Capítulo V de la Constitución del Estado Libre Asociado de Puerto Rico.
Examinados conjuntamente el Artículo V de nuestra Cons-titución y el nuevo estatuto reorganizando la rama judicial en Puerto Rico, en cuanto al poder conferido a este Tribunal para adoptar reglas de procedimiento, nos encontramos que la sección 2 de la Ley número 11 de 24 de julio de 1952, en vez de establecer legislativamente, a base de diferenciaciones per-misibles dentro de la distribución de poderes, un contenido distinto a la Sección 6 del artículo V de la Constitución, esta-blece en su sección 2 que “el Tribunal Supremo adoptará . ; reglas de evidencia y de procedimiento civil y criminal . . . de conformidad con lo provisto por la Constitución del Estado Libre Asociado.” Y para que no haya duda de la intención legislativa, si en algo pudiéramos usar de la intención legis-lativa para dictaminar sobre la constitucionalidad de un *640estatuto, sigue disponiendo en la misma sección 2: “toda disposición estatutaria o de reglamentación existente en la actualidad sobre procedimiento civil y criminal y de evidencia, permanecerá en vigor hasta que la misma sea modificada, suplementada o enmendada por el Tribunal Supremo de acuerdo con la Constitución del Estado Libre Asociado de Puerto Rico.” Cuando analicemos la posible constituciona-lidad o inconstitucionalidad de las secciones 19 y 37 de la Ley número 11 de 24 de julio de 1952, tendremos otra oportu-nidad de examinar el problema dentro de una mejor situación expositiva.
2. Una de las conclusiones del fallo emitido por la sala sentenciadora parece ser que los tribunales de última instan-cia tienen poderes inherentes para reglamentar cualquier procedimiento, y por lo tanto, su poder de reglamentación no depende de ninguna concesión política de tipo constitucional (constitutional grant), ni de ninguna delegación de poder de tipo legislativo (legislative grant) sino de una facultad tradicionalmente reconocida a los tribunales.
El poder inherente de los tribunales es una de esas acep-ciones mal comprendidas que arrastra consigo la terminolo-gía jurídica, que poco a poco, se ha transformado en una regla de utilidad. A veces ha suplido el principio de autoridad suficiente para enfrentarse con una injusticia momentánea, que no hubiera podido ser remediada por el poder correspon-diente, con la rapidez que el caso hubiese requerido. Ha-ciendo uso de la simple metodología que nos ofrece la fórmula de dispersión y reunión de sus distintas unidades de significa-ción, trataremos de esclarecer su verdadero contenido.
El poder es siempre un atributo de soberanía. Desde el instante mismo en que la política se separa de la teología, todo poder público es un hecho extraído de la realidad política que vive cada época. La base de todo poder consiste, en la auto-alienación voluntaria o involuntaria que hace el hombre de su anarquía individual, para crear el estado, siguiendo el plan trascendente del hombre dentro de la naturaleza. El plan *641trascendente del hombre dentro de la naturaleza es sobre-vivir. Nosotros no tenemos por qué intentar un deslinde absoluto entre naturaleza e historia como se han visto obli-gadas a realizar otras ciencias sobre el hombre. Basta dejar consignado, que todo lo que sea naturaleza, lo arrastra el hombre consigo como una limitación orgánica a su propia rea-lización, mientras todo lo que sea historia, lo crea el hombre a su alrededor, como una aspiración extraorgánica dentro de su plan trascendente de sobrevivir. El derecho es una de esas creaciones artificiales del plan trascendente de sobrevivir. Todo derecho es un proceso de autoalienación de la sobe-ranía de la propia vida, realizada por la voluntad política del hombre para crearle un porvenir a su especie. La transfor-mación moderna de las llamadas “obediencias pasivas”, que hizo posible la aparición del Sacro Imperio Romano, del de-recho divino de los reyes, del Leviantan de Hobbes, a través de las pequeñas revoluciones burguesas para la secularización del poder, logra centrar en el hombre la unidad primaria del poder. De manera que no hay razón, en estricto derecho pú-blico, para despojar a este anárquico resignado, de su única grandeza ante el misterio total que lo rodea.
El poder inherente de los tribunales no surge, como se ha hecho creer tantas veces, de la naturaleza misma de la ins-titución. En estricta puridad de conceptos las instituciones no tienen naturaleza, lo que tienen es historia, representa-ciones de la conciencia histórica de cada época. Esto de hacer depender las cosas de su propia naturaleza es uno de los viejos ardides del funcionalismo. Pero aunque estuvié-ramos dispuestos a considerar al funcionalismo como genera-dor de ciertas características extraorgánicas, que no necesitan para nada de la conciencia histórica del hombre, es claro que el funcionalismo no trasciende de su propia estructura, es algo que pone un objeto en función dentro de su propia estruc-tura, y por lo tanto, representa una limitación mejor que una magnificación, del propio complejo funcional. Por el contra-rio, todo poder es un fenómeno social proyectado hacia afuera, *642para regir la vida política de un cuerpo histórico. Ninguna institución creada por el hombre puede funcionar por sí misma, dentro de una propulsión espontánea, a menos que no estemos dispuestos a sucumbir a las anteriores divinizaciones institucionales, o a las ingenuas racionalizaciones que el de-recho existe independientemente del hombre.
Por otro lado, como hecho extraído de la realidad política de cada época, los tribunales nunca han poseído un atributo extrapolítico, en tal forma individualizado, que no dependa de la voluntad del soberano. Los tribunales siempre han ejer-cido poderes delegados del soberano. Ha habido momentos oscuros en la historia del concepto de soberanía, donde a pri-mera vista nos parece percibir un poder superior a la simple delegación del soberano. Pero los estudiantes del derecho es-tán en la obligación de no dejarse confundir por las normas artificiosas que a veces adopta la teoría, en su lucha por des-virtuar la realidad misma. Basta reflexionar un momento para darnos cuenta que este atributo extrapolítico se ha pro-ducido en momentos críticos, donde el monarca ha tenido que hacerle frente a las pretensiones eclesiásticas amparadas en el Jus Divinum o a las demandas populares contra la monar-quía absoluta.
Un estudio desapasionado de la institución judicial desde sus orígenes occidentales, únicos que tendrían razón de ser en nuestra conciencia actual, nos demuestra que la administra-ción de la justicia fué siempre una de las prerrogativas del soberano. La confusión que algunas veces notamos en la exposición del derecho público, proviene de confundir las transformaciones, que a través del tiempo sufre el poder del soberano, con las transformaciones de las distintas institucio-nes que tuvieron que surgir para hacerle frente a una realidad política distinta, durante el paulatino proceso de desintegra-ción que sufre el poder del monarca. Lo cual demuestra que la anatomía del poder soberano no es como se ha concebido por algunos glosadores del derecho público, un cuerpo de princi-pios fijos e inmutables de los cuales pueda deducirse cual-*643quiera fórmula política, sino una institución humana sujeta a desintegraciones, -reintegraciones, regresiones y transforma-ciones, de acuerdo con la realidad de poder actuante en cada época.
Otra de las versiones menos científicas sobre el poder in-herente de los tribunales es, que su autoridad para regla-mentar los procedimientos judiciales, es una facultad tradi-cional de la cual se les ha ido despojando a través del tiempo. Nunca podríamos esclarecer debidamente la ambigua genera-lización que presupone esta versión, a menos que no estemos dispuestos a enfrentarnos valerosamente con sus funda-mentos.
Una regla es un pronunciamiento coactivo elaborado por un organismo, en virtud de la delegación de autoridad con-ferida por una constitución o por un estatuto. El mandato y la sanción necesarios para darle condición de obligatoriedad a la norma jurídica, están en la constitución o en el estatuto y no en la regla. Basta hojear cualquier manual de teoría del derecho para darnos cuenta que la condición de obligato-riedad de la norma jurídica, descansa en el reconocimiento que a tal norma otorgue, el sujeto de derecho a quien se aplica, el hombre. Vide: Introducción al Derecho' — Sir Paul Vinogradoff — Fondo de Cultura Económica — (Edición del 1952) — El único medio jurídico que tiene el hombre para ex-presar su reconocimiento a las normas jurídicas que han de regir su vida como ciudadano de un estado, es mediante una constitución o a través del sistema de petición popular que integra el estatuto. Cuantas veces un tribunal intentara es-tablecer normas jurídicas, por encima de la limitación consti-tucional o del sistema de petición popular, se produciría en derecho estricto, la anomalía de una norma sin obligatoriedad.
Lo que en realidad de derecho constituye un procedimiento no es fácil de definir. La clásica división entre derechos en ley o equidad y acciones o remedios resultaría demasiado in-genua frente a las complejidades procesales de nuestro tiempo. Cada día es más perceptible la movilidad del procedimiento *644dentro de la nomenclatura sustantiva y la nomenclatura remedial. Ningún método ha logrado el deslinde absoluto. La posición más segura parece ser considerar a todo procedi-miento, como una institución mixta de derecho sustantivo y de derecho adjetivo. Esto ha complicado el alegado poder de reglamentación inherente de los tribunales, porque habiéndose situado al procedimiento en una zona coalescente entre lo le-gislativo y lo judicial, le correspondería al legislativo la for-mulación de aquella parte de la norma que tuviera carácter sustantivo, quedando reducido el alegado poder inherente de los tribunales, a la formulación de aquella parte de la norma que pudiera tener carácter adjetivo.
Uno de los pocos aspectos de la cuestión donde existe cierta armonía de criterios es, que el poder inmanente de los tribu-nales, o sea, el poder que dimana de su propia creación como organismo jurídico, se encuentra limitado a las siguientes actuaciones: (1) adopción de reglas para su organización interna, tales como registro de causas, confección de calen-darios, perfeccionamiento de apelaciones, distribución de ta-reas entre sus funcionarios; (2) medidas protectoras para conservar la jurisdicción; (3) medidas coactivas para el cum-plimiento de sus órdenes y decretos. Pero, en el mismo ins-tante en que la regla trascendiera de la organización interna del tribunal a la organización externa de la sociedad política, estaríamos frente a una auténtica cuestión de “procedimiento” en su doble naturaleza de norma legislativa y de norma judicial. Ahora bien, tanto dentro de las limitaciones cons-titucionales, como dentro de los patrones mínimos de un esta-tuto, los tribunales suelen crear reglas de procedimiento, propiamente dichas. Las leyes remediales nunca logran es-tablecer un método completo para enfrentarse con todas las variantes que pueden presentarse dentro de un conflicto jurí-dico. Son frecuentes los casos en que los tribunales tienen que establecer, por decisión judicial, normas de procedimientos que permitan la aplicación de la ley a determinados hechos, tanto en el presente como en el futuro, si se produce una si-*645tuación de identidad en los hechos jurídicos. Esta facultad dimanante de la práctica judicial, propiamente entendida, no debe clasificarse como un poder inmanente, que no necesitaría de litigación alguna para producirse, o como norma jurídica de tipo prospectivo, sino' como uno de esos complejos margi-nales de interacción típicos de la aplicación de una ley insufi-ciente a unas cuestiones litigiosas concretas. El procedi-miento por decisión judicial es de naturaleza transitoria; a veces sólo cubre el caso preciso donde se produce; a veces sirve como una medida provisional para enfrentarse a un vacío momentáneo creado por la legislación correspondiente; a ve-ces la norma establecida por los tribunales resulta tan satis-factoria que se deja prevalecer por un largo período de tiempo. La norma de tipo prospectivo generalmente es de carácter le-gislativo. Para un estudio estrictamente jurídico, de algunos de los tópicos comentados anteriormente, véanse: 158 A.L.R. 712, 722 (1945); 110 A.L.R. 22 (1937); Petition of Florida State Bar Ass’n for the Adoption of Rules for Practice and Procedure, 21 So.2d 605, (1945); Petition of Florida State Bar Ass’n for Promulgation of New Florida Rules of Civil Procedure, 199 So. 57 (1940).
El poder de los tribunales para reglamentar procedimien-tos, algunas veces se hace descansar en los usos y costumbres tradicionales que prevalecían en las prácticas anteriores de los tribunales de justicia. No creemos que sea éste el mo-mento apropiado para intentar una distinción entre “tradi-ción” e “historia”. Pero de lo que estamos seguros es, que en sentido jurídico estricto, la historia del derecho como ins-titución pública, será siempre superior en significación a ese recuento inmemorial de algunos usos patriarcales y costum-bres patrimoniales que se consumen a través del tiempo crí-tico, como unas formas imprecisas, demasiado rudimentarias, para tener sentido dentro de nuestra conciencia actual. El concepto “tradición” no se puede llevar a través de las apli-caciones contemporáneas de una ciencia hasta el contrasen-tido, de fomentar una regresión a un sistema feudal. Po-*646demos partir desde el punto de vista simplemente histórico, ya que se trata de investigar el desarrollo de una institución con memoria escrita, sin que tengamos que transgredir los límites históricos más allá de lo necesario para darle sentido a nuestras propias instituciones.
América es un cuerpo histórico cuyas modalidades de formación y desarrollo tenemos que empezar a estudiar como una creación independiente, tal vez marginal, del transfondo político del derecho señorial europeo. Desde las Leyes de India (1680) hasta la adopción por el estado de Nueva York del primer código de procedimiento (1848), hay una aspira-ción homogénea en todo el continente hacia lo que podríamos llamar la codificación del derecho procesal americano. No te-nemos espacio suficiente para establecer comparativamente en los dos países más señalados por la transición de la Edad Media a la Edad Moderna, España, Inglaterra, las implica-ciones que tuviera el derecho señorial sobre la vida americana.
En cuanto a España y Puerto Rico se refiere, desde los comienzos de la colonización, la especialidad del caso americano requiere un derecho público indiano. Como cuestión de realidad, el derecho propiamente español, se usa supletoriamente para asuntos dentro de la esfera del derecho privado. Vide: Manual de Historia del Derecho Español en las Indias —José María Ots Capdequí — Editorial Losada S. A. (Edición del 1945). Nuestra primera organización judicial, como algo que pueda ser distinto a la aparatosa nomenclatura del derecho público indiano, empieza con la Real Cédula de 19 de junio de 1831, para la “Creación de la Audiencia de Puerto Rico y Alcaldías Mayores” y la Real Cédula de 17 de Febrero de 1832 para la instalación y organización del Tribunal de Comercio — Vide: Autos acordados de la Real Audiencia de la Isla de Puerto Rico y Reales Cédulas, órdenes, reglamentos, decretos y circulares comunicadas desde la instalación de dicho Superior Tribunal — Rafael García Goyena — Imprenta de Marquez (Edición del 1857). El establecimiento de un sis-tema judicial, tal como hoy solemos concebirlo, como una rama *647separada e independiente del poder soberano, se instaura en Puerto Rico, en virtud de la Real Cédula de 30 de enero de 1855 de la Reina Isabel II. La exposición de motivos de dicha cédula podría ofrecerse como un modelo de la transformación de la Autoridad Real, a través de un tiempo americano:
“que entre las reformas encaminadas al más benéfico régimen de las provincias ultramarinas, merecen un lugar preferente las re-lativas a la administración de justicia. Abusos inveterados y prácticas ilegales con que inevitablemente el tiempo y el interés privado desnaturalizan las mejores leyes, penetraron también en el foro de las provincias de Ultramar, sin embargo de la sabia y paternal Legislación de Indias, a la cual además han sobrevenido grandes adelantos en los diversos ramos de las ciencias jurídicas de que conviene sacar provecho. Aplicadas ya algunas reformas allí donde se han mostrado más abiertamente la subversión de los buenos principios y las prácticas antilegales, encargué a Mi Gobierno que me propusiera, después de mucho estudio y dete-nimiento, un sistema completo de reforma judicial. Con este fin y de Orden Mía, ha venido instruyéndose en estos últimos años un expediente voluminoso en el que han emitido sus pare-ceres y propuesto sus proyectos de reforma tanto la Real Au-diencia Pretorial de la Habana, la suprimida Chancillería de Puerto Príncipe y las demás autoridades superiores de la Isla de Cuba, como el Tribunal Supremo de Justicia, en Sala de Indias, y el extinguido Consejo Real, y en vista de los luminosos dictámenes y preciosos datos reunidos en aquel expediente, de acuerdo con Mi Consejo de Ministros, he creído llegado el caso de llevar a efecto le reforma, teniendo en cuenta las consultas elevadas por las Audiencias Chancillerías de Puerto Rico y de Manila, en los puntos en que aquélla podía realizarse sin incon-venientes con respecto a estas últimas provincias, tan distintas entre sí por la diversidad de su constitución social y de sus condiciones.”
Lo curioso de este documento es que no sólo constituye un es-tatuto de organización general de. la judicatura provincial ultramarina, sino un código de procedimientos. Véanse espe-cialmente los capítulos VIII, IX, X, XI, XII y XIII.
De las fuentes auténticas del derecho histórico puertorri-queño, durante el período inicial de nuestras instituciones ju-*648diciales, 1831-1855, se desprende claramente el hecho, que nuestros primeros tribunales de justicia nunca tuvieron en ningún momento el poder de reglamentación de procedimientos judiciales. Las Reales Cédulas expedidas entre 1832 y 1857, por el contrario demuestran una prolija reglamentación de la corona española sobre todos y cada uno de los aspectos pro-cesales de la administración de justicia. No tenemos que de-tenernos mucho tiempo para afirmar que en el 1898, cuando se produce el cambio de régimen en nuestro país, Puerto Rico era un pueblo totalmente codificado, tanto en cuanto a derecho sustantivo como en cuanto a derecho adjetivo.
¿Era distinta la situación entre Inglaterra y Estados Unidos? Uno de los acontecimientos más significativos para el desarrollo ulterior de la ciencia del derecho en Occidente, es la conquista de Inglaterra por los normandos, (1066). Los normandos provenían en Italia, en un momento en que ya los glosadores del siglo XI habían logrado restablecer el prestigio del derecho romano, llegaban después de haber adquirido de los francos un sistema feudal superior a las rudimentarias formas políticas que hasta ese momento, habían logrado las tribus germánicas originarias y los invasores daneses. No es de extrañarse pues, que el poder político de Inglaterra, desde los tiempos de Guillermo el Conquistador, se integrase en torno a las prerrogativas, poderes y funciones de un rey, en el sentido político de la palabra. Un estudio desapasionado del Witan, o Consejo de Sabios de los primeros tiempos, del King’s Council, o Consejo del Rey desde los tiempos de Guillermo el Conquistador, demostraría que el proceso de desin-tegración del King’s Council o Consejo del Rey, es lo que produce con el transcurso del tiempo el Gran Consejo, o el Parla-mento propiamente dicho, y el Pequeño Consejo, o los distintos organismos judiciales que subsisten desde Enrique II (1168) hasta el 1873 y 1875 fechas en que se adoptan las famosas “Leyes de la Judicatura.” Vide: El Derecho Angloamericano — Oscar Rabasa — Fondo de Cultura Económica Edición del (1944).
*649Inglaterra es una paradoja viviente dentro del pensa-miento político de nuestro tiempo. Es una democracia prác-tica lujosamente adornada de símbolos medioevales. Pero no hay que engañarse en cuanto a la integración de su poder po-lítico. A pesar de la parafernalia de su Rey, de sus lores es-pirituales, de sus lores cancilleres, de sus lord justicia mayor, el verdadero poder político del imperio lo tiene el Parlamento. Vide: Inglaterra, Apariencia y Realidad — D. W. Brogan— Fondo de Cultura Económica (Edición del 1944). El Rey no podría derrotar ninguna de las “peticiones del pueblo” con-sagrada en uno de los “estatutos” del Parlamento. Ni el Co-mité Judicial del Consejo Privado, ni la Cámara de los Lores, actuando como tribunal de última instancia, tendrían facultad para invalidar un estatuto del Parlamento. El estatuto del Parlamento es la Suprema Ley del estado. Toda reforma tiene que partir del Parlamento, y a pesar de la profusión de vetos, la voluntad del Parlamento prevalece en cualquiera cuestión pública, no importa a la rama del gobierno a que per-tenezca. El procedimiento de invalidación de leyes por ser contrarias a la constitución, tan familiar a nuestra aura jurí-dica, no forma parte del proceso democrático inglés.
El Juez Patterson de la Corte Suprema de Estados Unidos hablando en el caso de Vanhorne’s Lessee v. Dorrance, 2 Dallas 304, 1 L. ed. 391, (1795), se expresa así: “el poder y la jurisdicción del Parlamento, — dice Sir Edward Coke — es tan trascendente y absoluto que no puede ser limitado por los acaeceres de las causas de acción o los intereses de los liti-gantes. De esta Suprema Corte, (el Parlamento) — añade— se puede decir en verdad: si antiquitaten species, est vetus-tísima; si dignitatem, est honoratissima; si jurisdietionem, est capacissima. Tiene soberanía y autoridad incuestionable en la creación, confirmación, ampliación, restricción, abro-gación, derogación, vivificación o interpretación de leyes con-cernientes a asuntos de toda imaginable diversidad, tanto eclesiásticas como seculares, civiles, militares, marítimas o criminales, siendo éste el sitio donde el despótico poder abso-*650luto que todo gobierno necesita situar en algún sitio, está situado por la voluntad política de estos reinos. Todos los daños y perjuicios, acciones y remedios, que trascienden del curso ordinario de la justicia, están dentro del alcance de este tribunal extraordinario. Puede regular y renovar la suce-sión a la corona, como lo hizo en el reinado de Enrique VIII, y Guillermo III. Puede alterar la religión establecida de la nación, como lo hizo en diversidad de ocasiones, en los reinados del rey Enrique VIII y sus tres hijos. Puede cambiar y remo-zar aún la constitución del reino y de los propios Parlamentos, como fué hecho por la acta de unión y varios estatutos para elecciones trienales y septeniales. Él puede en resumen, hacer todo lo que no es naturalmente imposible; y por ello, algunos no han sentido escrúpulo en designar dicho poder con un epíteto algo atrevido: ‘la omnipotencia del Parlamento’. Cierto es, que cuando el Parlamento actúa no hay poder en la tierra que pueda desahacer lo hecho por él.” (1 Bel. Com. 160).
De este pasaje es evidente que en Inglaterra el Poder del Parlamento no conoce límites ni restricciones. Es difícil decir lo que es la constitución de Inglaterra, porque no habién-dose consagrado en ningún documento escrito, cierto y preciso, está a la merced del Parlamento. Se pliega a cualquiera exi-gencia gubernamental, varía y gira impulsada por la brisa del humor legislativo y el capricho político. Algunos de los jueces de Inglaterra han tenido la audacia de afirmar, que una ley de Parlamento, en contravención a la equidad natural, es nula; pero esta opinión quebranta la posición general, que la validez de una ley del Parlamento no puede ser criticada por el Departamento Judicial; no puede ser controvertida y debe ser obedecida. El Poder del Parlamento es absoluto y trascendente; es omnipotente en la escala de la existencia po-lítica. Además, en Inglaterra no hay constitución escrita, no hay ley fundamental, nada visible, nada real, nada cierto, frente a lo cual un estatuto pueda ser comprobado. En Amé-*651rica el caso es completamente distinto: cada estado de la unión tiene su constitución consagrada en un documento exacto y preciso.
Un moderado estudio que hemos podido hacer de la nomenclatura política de la Compañía de Virginia (1612), de la comunidad bíblica intentada por la Concesión al Gobernador y a la Compañía de la Bahía de Massachussets (1630), de las Órdenes fundamentales de Conneticut (1662) y de la concesión a Rhode Island (1663), nos demuestra que en los oríge-nes norteamericanos, las funciones legislativas y judiciales eran desempeñadas conjuntamente por el mismo organismo público, y que desde el primer momento de la colonización an-gloamericana, el derecho público busca nuevas formas de in-tegración, siguiendo el plan religioso, social y económico que se proponen las distintas encomiendas originarias, y es sólo en cuestiones de derecho privado, en que se acepta el derecho común inglés, como derecho supletorio, tal como en la colonización española se usara hasta 1505 el Ordenamiento de Alcalá, hasta 1567 las Leyes de Toro, hasta 1805 la Nueva Recopilación, y después de 1805 la Novísima Recopilación. En cuanto al derecho de los tribunales a regular los procedimientos judiciales que es lo que nos interesa, en la propia Ingla-terra, y ya en el 1828, que es cuando se publica la novena edi-ción del Tidd’s Practices, “la práctica y los procedimientos en las cortes de Inglaterra eran una mezcla de estatutos del Par-lamento y reglas elaboradas por las cortes mediante decisiones, judiciales.”
Los intérpretes más responsables de la contienda política que se produce en 1786 y 1787 sobre la distribución de poderes para la nueva constitución norteamericana, están contestes en que el poder judicial se organiza dentro de la constitución, rodeado por una atmósfera de recelo y de sospecha, contra lo que en aquella época se intuía como un posible “despotismo judicial”, que diera al traste con la fórmula jeffersoniana para la república. No hay que esperar pues, como se ha dicho tendenciosamente tantas veces, que el poder judicial saliera *652enriquecido del debate. Por el contrario salió bastante maltrecho. Vide: Readings in Jurisprudence and Legal Philosophy — Morris S. Cohen and Félix S. Cohen — Prentice Hall Inc. (Edición de 1951), capítulo Law and Politics, sección Separation of Powers, subtítulo The Power of Judicial Review, página 885.
Un glosador tan confiable de la constitución federal como resulta ser el Juez Presidente Charles Evans Hughes, poste-riormente nos advierte que la autoridad que tiene en la opi-nión pública la Corte Suprema de. Estados Unidos, descansa sobre los siguientes pilares: (1) desde su comienzos se limitó a su tarea judicial de resolver pleitos reales y se negó a emitir opiniones sobre asuntos nacionales no sometidos a litigación ordinaria; (2) no ha entendido sobre cuestiones de natura-leza estrictamente política; (3) no ha dictaminado sobre la validez constitucional de la legislación, a menos que la decla-ración de inconstitucionalidad fuera imprescindible para resolver el caso, y sobre todo, (4) no ha pretendido engrandecer su poder a expensas del poder legislativo ni del ejecutivo. Vide: La Suprema Corte de Estados Unidos — Charles Evans Hughes — Fondo de Cultura Económica (Edición de 1946).
Después de la adopción de la constitución de Estados Unidos (1787-1788), no puede haber dudas que bajo el nuevo esquema de distribución de poderes, le corresponde al Con-greso de Estados Unidos el poder de reglamentación de los procedimientos — Williams v. Powers, 135 F.2d 153, 156 (1943) — y que cuando la Corte Suprema de Estados Unidos ha hecho uso de cualquiera facultad de reglamentación ha sido en materias no cubiertas por legislación específica del Congreso o por delegación congresional: Ley del 23 de agosto de 1842 — 5 Statutes at Large 516, 518 — Sobre Facultad para Promulgar Reglas de Equidad y de Almirantazgo; Ley de 1ro. de julio de 1898 — 30 Statutes at Large 544, 554, sección 30— Facultad para Promulgar Reglas en Procedimientos de Quiebra; Ley de 4 de marzo de 1909 — 25 Statutes at Large 1082, sección 25 — Facultad para Reglamentar el Registro de Pro-*653piedad Científica y Artística; Ley de 3 de marzo 1911 — 36 Statutes at Large 1087, 1148, sección 206, — Ley para Codificar, Revisar y Enmendar las Leyes Relativas a la Judicatura.
Resumiendo en conclusión general: (1) como hecho ex-traído de la realidad política de cada época, los tribunales nunca han poseído un atributo de soberanía que les confiera un poder superior al poder delegado por el soberano; (2) la confusión que algunas veces prevalece en el estudio del poder judicial, proviene de confundir las transformaciones, que a través del tiempo sufre el poder unitario del soberano, con las transformaciones de las distintas instituciones creadas para la distribución del poder del soberano; (3) una regla de pro-cedimiento es un pronunciamiento coactivo elaborado por un organismo, en virtud de la delegación de autoridad conferida por una constitución o por un estatuto, estando el mandato y la sanción necesarios para darle condición de obligatoriedad a la regla de procedimiento en la constitución o en el estatuto, y no en la regla; (4) cada día es más perceptible la movilidad del procedimiento dentro de la nomenclatura sustantiva y la nomenclatura adjetiva, siendo la posición más segura consi-derar a todo procedimiento como una institución mixta de derecho sustantivo y de derecho remedial; (5) aunque admi-tiéramos que el poder inmanente de los tribunales fuera sufi-ciente para reglamentar los aspectos puramente remediales del procedimiento, nunca tendría poder para reglamentar aquellos aspectos sustantivos que menoscaben, amplíen o modifiquen los derechos sustantivos de las partes; (6) el poder inmanente de los tribunales, o sea el poder dimanante de su propia creación como organismo público, se encuentra limitado a la adopción de reglas para su organización interna, medidas protectoras para conservar su jurisdicción, medidas coactivas para el cum-plimiento de sus órdenes y decretos, pero en el mismo instante en que la regia trasciende de la organización interna del tribunal a la organización pública del estado, estamos frente a una auténtica cuestión de procedimiento en su doble natura-leza de norma legislativa y de norma judicial; (7) en cual-*654quier aspecto que el procedimiento sea una norma sustantiva que menoscabe, amplíe o modifique derechos sustantivos de las partes, los tribunales nunca tendrían facultades inmanentes para reglamentar los procedimientos judiciales; (8) las re-glas transitorias de procedimiento establecidas por decisión judicial, que se producen dentro de la resolución de cuestiones litigiosas, no debe confundirse con el alegado poder inma-nente de los tribunales para regular procedimientos; (9) tra-dicionalmente los tribunales puertorriqueños nunca tuvieron poder para reglamentar los procedimientos; si algún estado norteamericano lo tuvo, constituye un caso aislado, por excep-ción, mejor que la costumbre patrimonial de la república; (10) cualquier poder de reglamentar procedimientos que ten-gan los tribunales, es un poder delegado por el soberano me-diante una constitución o un estatuto, y no un poder dimanado de su propia creación como organismo público.
3. Otra de las conclusiones del fallo parece ser, que no siendo el derecho de apelación un derecho constitucional y sí estatutario, ni constituir por sí mismo un procedimiento que forme parte del juicio, puede estar comprendido entre las reglas de administración.
Estamos frente a una bastante peligrosa racionalización de conceptos que bien se consideren como una posible induc-ción para futuras normas legislativas o judiciales, o como la simple exposición de un criterio judicial, pueden acarrearle un grave daño al sentido de valores de la civilización puerto-rriqueña. Ningún sistema de justicia pública estará bien balanceada a menos que cualquier error judicial, tanto en la apreciación de los hechos, como en la aplicación del derecho, pueda ser corregido en la forma más completa y eficaz posible, por los organismos apelativos.
El derecho de apelación tiene una función científica superior a la simple regla de administración: (1) sirve como sal-vaguardia de la libertad, de la acción social, del espíritu de empresa del sujeto de derecho, dentro de los límites constitu-cionales; (2) sirve como medio para conservar la pureza de *655los procedimientos constitucionales, mediante la supervisión por un conocimiento de mayor especialización; (3) sirve como valladar contra la anarquía judicial que supondría una prác-tica desigual del procedimiento, impuesta por cada tribunal a su arbitrio, mediante la formulación de un cuerpo de princi-pios judicialmente establecidos; (4) sirve como promotor de la mayor certeza posible, tanto para la aplicación como para la interpretación de aquellos estatutos, que necesiten clarificarse a través de una norma judicial obligatoria a todos los tribu-nales de menor jerarquía; (5) sirve como mantenedor de una tradición ética que libre al sujeto de derecho del capricho, de la obsecación o de la pasión de los juzgadores públicos. Vide: Criminal Appeals in América — Lester Bernhardt Orfield— Little Brown and Company (Edición de 1939).
Igual confusión presupone el fallo en cuanto a la na-turaleza constitucional, o a la naturaleza estatutoria del derecho de apelación. Los derechos constitucionales son normas generales cuyas especialidades deben prescribirse por los estatutos correspondientes. Es obligación legis-lativa proveer la legislación correspondiente para hacer factible el disfrute de dichos derechos. Es obligación judicial velar porque las normas especiales de tipo legislativo, que se adopten para el disfrute de los derechos constitucio-nales, no adulteren o evaporen las sustancias y las esencias de dichos derechos constitucionales. Si bien es verdad que generalmente el derecho de apelación no es un derecho consti-tucional, en el sentido de no haber sido incluido como uno de los derechos inalienables dentro de la constitución, no es menos cierto, que tan pronto como el derecho de apelación se incorpora de un sistema de justicia pública, por acción legis-lativa, entra a formar parte del debido proceso de ley, y por lo tanto adquiere una categoría cuasi constitucional. Esta ha sido la posición asumida por la Corte Suprema de Estados Unidos desde 1915: Frank v. Mangum, 237 U. S. 309, 59 L. ed. 969 (1915); Cochran v. Kansas, 316 U. S. 255, 86 L. ed. *6561453, (1942); Denial of Appeal, 19 ALR2d 792, 795, 808, (1951); Boykin v. Huff, 121 F.2d 865 (1941).
El derecho de apelación es un procedimiento y no una regla de administración — “el procedimiento se ha definido como todo lo que constituye el método y la función reguladora de los tribunales, desde que la acción se inicia hasta que se registra sentencia final, incluyendo el proceso apelativo” — Vanderbilt —Standards of Judicial Administration — página 92 (1949). Como cuestión de hecho, el proceso apelativo se incluyó en las reglas adoptadas por la Corte Suprema de Estados Unidos para las cortes de distrito de Estados Unidos, en virtud de la delegación de poder que le fué conferida por el Congreso de Estados Unidos. Felizmente, los delegados de nuestra pro-pia “Convención Constituyente” se ocuparon de esclarecer debidamente la diferencia que existe entre una regia de administración, (sección 7 del Capítulo V) y una regla de proce-dimiento o evidencia (sección 6 del capítulo V).
4. Generalmente hablando, el poder de reglamentar pro-cedimientos es un poder legislativo — Williams v. Power, 135 F.2d 153 (1943), Sibbach v. Wilson & Co., 312 U. S. 1, 85 L. ed. 479 (1940). Cualquiera regla adoptada por un tribunal en conflicto con un estatuto no tendría fuerza de ley— Alaska Packers v. Pillsbury, 301 U. S. 174, 81 L. ed. 988 (1937). Es posible dentro del sistema de división de pode-res, que el poder de reglamentar procedimientos que tradi-cionalmente es un poder legislativo, pueda ser delegado a lo judicial — The Bank of the United States v. Halstead, 10 Wheat 51, 6 L. ed. 264 (1825); Beers et al v. Haughton, 9 Peters 329, 9 L. ed. 145, (1835); Cooke v. Avery, 147 U. S. 375, 37 L. ed. 209, (1893); Delegation of Legislative Power, 79 L. ed. 474, 500; Petition of Florida State Bar Ass’n for the adoption of Rules for Practice and Procedure, 21 So.2d 605, (1945).
Ahora bien, cuando la constitución establece el método para adoptar reglas de procedimiento, el método constitucio-nal prevalece, no importa cual pueda ser la actitud legislativa *657ni la acción judicial. La razón es, que tanto las legislaturas como las magistraturas, son creaciones filiales de la propia constitución:
“¿Qué es una Constitución? Es una forma de gobierno, tra-zada por las manos poderosas de las gentes en la cual ciertos principios primigenios de la ley fundamental del estado se esta-blecen. La Constitución es clara y terminante; contiene la vo-luntad permanente del pueblo, y es la ley suprema de la nación; es superior al poder de la Legislatura, y puede ser revocada o modificada sólo por el poder que la crea.
El poder de dar vida constitucional y el de dar muerte consti-tucional a un principio, debe proceder de la misma fuente. ¿ Que son las Legislaturas? criaturas de la constitución; ellas deben su existencia a la constitución; derivan su poder de ésta. Su misión, y como consecuencia todas sus leyes, debe conformarse a la constitución, o de otro modo serán nulas. La constitución siendo el mandato de las gentes es la representación de ellas mis-mas, en su soberanía original y en su poder ilimitado. La Ley es el mandato de una Legislatura en su forma derivada y subor-dinada de poder. La primera es la obra del Creador, la segunda su criatura. La Constitución fija límites al ejercicio de la auto-ridad legislativa y prescribe la órbita dentro de la cual dicha autoridad debe girar. En resumen, la Constitución, es el sol del sistema político, alrededor del cual giran todos los cuerpos legis-lativos, ejecutivos y judiciales. No importa cuál pudiera ser el caso en otros países, en éste no puede haber dudas: una ley de la legislatura contraria a la constitución es absolutamente nula.” Vanhorne’s Lessee v. Dorrance, supra.
5. La Ley número 11 de 24 de julio de 1952, conocida como Ley de la Judicatura del Estado Libre Asociado de Puerto Rico, traslada a Puerto Rico el reformismo inglés del 1873 y 1875. Uno de los mejores glosadores del derecho angloame-ricano, Osear Rabasa, en su estudio expositivo y comparado del “Common Law” dice así: “después del 1873 .... en virtud de las reformas legislativas expedidas por el Parlamento llamadas ‘Leyes de la Judicatura’ y promulgadas en 1873 y 1875, se operó una transformación radical en la organización del Poder Judicial de Inglaterra. Todos los tribunales de primera y segunda instancia .... y varios otros que f unció-*658naban separadamente, se fusionaron en un solo organismo jurisdiccional unitario en donde está reunido prácticamente todo el poder judicial: la Suprema Corte de la Judicatura, (entiéndase Tribunal General de Justicia en Puerto Rico), y la Corte de Apelación”, (entiéndase Tribunal Supremo en Puerto Rico). La Alta Corte de Justicia está organizada en cinco “divisiones” o podríamos llamarlas, Salas, integradas, respectivamente, por cada uno de los referidos tribunales de primera instancia que quedaron fusionados en ella, a saber: la Sala de Cancillería o Equidad (Chancery Division), (juris-dicción en equidad de las anteriores cortes de distrito de Puerto Rico), la Sala de la Corte del Rey (King’s Bench Division), (jurisdicción en daños y perjuicios, en expropia-ciones, en causas criminales y en recursos extraordinarios y procedimientos legales especiales de las anteriores cortes de distrito de Puerto Rico), la Sala de los Juicios Ordinarios (Court of Common Pleas), (jurisdicción de las anteriores cor-tes Municipales de Puerto Rico); la Sala del Fisco (Exchequer Division), (jurisdicción correspondiente al anterior Tribunal de Contribuciones de Puerto Rico) y la Sala de Su-cesiones, Divorcio y Almirantazgo (Probate, Divorce and Admiralty Division), (jurisdicción en relaciones de familia de las anteriores cortes de distrito de Puerto Rico) .... Así que, la Alta Corte de Justicia, primera parte de la Suprema Corte de la Judicatura, (entiéndase Tribunal de Primera Ins-tancia de la Ley número 11 de 24 de julio de 1952) asumió plena jurisdicción en primera instancia en todas las ramas del derecho inglés penal, civil, fiscal o administrativa, mer-cantil y toda la materia abarcada por el derecho — equidad, (referencia a la sección 10 de la Ley número 11 de 24 de julio de 1952) .... generalmente un solo juez de cualquier sala basta para el funcionamiento de la misma y para ejercer la autoridad de que está investida la Alta Corte, pero para otros asuntos solo puede conocer de ellos la Sala en pleno, con la presencia de dos o más magistrados, quienes pueden ser transferidos de una sala a otra, (referencia a las secciones 3 *659y 19 de la Ley número 11 de 24 de julio de 1952). La Corte de Apelación (entiéndase Tribunal Supremo de Puerto Rico), segunda gran rama de la Suprema Corte de la Judicatura re-visa en apelación de segunda instancia todas las resoluciones definitivas dictadas por la Alta Corte de Justicia (entiéndase Tribunal de Primera Instancia) en pleno o a través de cada una de sus salas, y las de los demás tribunales inferiores de Inglaterra. . . Son suficientes tres magistrados para cons-tituir quorum en esta corte que actúa generalmente en dos divisiones o salas . . . (referencia a la sección 5 de la Ley nú-mero 11 de 24 de julio de 1952).” El derecho de revisión que establece la sección 19 de nuestra Ley número 11 es idéntico al writ of error que en la organización judicial inglesa anterior al 1873 se otorgaba para apelar de los litigios resueltos por la Corte de Juicios Ordinarios. (Court of Common Pleas), (entiéndase anteriores cortes municipales de Puerto Rico, a la Corte del Rey, (King’s Bench), (entiéndase ante-riores cortes de distrito de Puerto Rico). Vide: Oscar Ra-basa. El Derecho Angloamericano, Capítulo “La Organiza-ción Judicial y los Tribunales en el Derecho Inglés”, página? 89, 102.
Como antes hemos dicho, la Ley número 11 de 24 de julio de 1952, es la ley adoptada por la anterior Legislatura de Puerto Rico para instrumentar el Artículo V “Del Poder Judicial” de la Constitución del Estado Libre Asociado de Puerto Rico. En cuanto al poder de reglamentación de procedi-mientos se refiere, es indudable que ninguna delegación de autoridad conferida a este tribunal por la anterior Asamblea Legislativa de Puerto Rico podría ser valedera, por encima del método adoptado por la propia constitución, ya que la Sec-ción 1 del Artículo IX sobre “Disposiciones Transitorias” de dicha constitución establece, que al comenzar a regir la cons-titución, sólo continuarán en vigor aquellas leyes que no estén en conflicto con la constitución.
El método adoptado por la constitución es claro: se sitúa la facultad inicial de reglamentar procedimientos en el Tri*660bunal Supremo de Puerto Rico, siempre que no menoscaben, amplíen o modifiquen derechos sustantivos de las partes, pero las reglas de procedimientos deberán remitirse a la Asamblea Legislativa, al comienzo de su próxima sesión ordinaria, y no regirán hasta sesenta días después de la terminación de dicha sesión, salvo desaprobación expresa. Es conveniente aclarar los siguientes extremos: (1) las reglas de procedimiento con-templadas por la constitución son aquellas que originalmente adoptaba la legislatura, o sea, normas prospectivas que nada tienen que ver con las cuestiones litigiosas sometidas a deci-sión judicial, dentro de la esfera de la función judicial, pro-piamente dicha; (2) al limitarse la delegación de poder cons-titucional (constitutional grant), a aquellas reglas que no menoscaben, amplíen o modifiquen derechos sustantivos de las partes, la forma más segura para adoptar cualesquiera reglas de procedimientos, es someterlas a la sanción legislativa para convalidar cualesquiera menoscabos, ampliaciones o modifi-caciones de derechos sustantivos implícitamente afectados por la nueva reglamentación, (3) el envío de las reglas de proce-dimientos, adoptadas por este tribunal a la próxima sesión ordinaria de la legislatura, forma parte del método constitu-cional provisto para la promulgación de dichas reglas.
En este caso, la anterior Asamblea Legislativa de Puerto Rico delegó en este Tribunal la adopción de un cuerpo de re-gias para reglamentar las apelaciones del Tribunal de Distrito ai Tribunal Superior, sección 19 de la Ley número 11 de 24 de julio de 1952. Formando parte la apelación del procedi-miento judicial propiamente dicho, la sección 19 no resulta inconstitucional en tanto en cuanto delega una facultad, que al otro día de aprobada la ley, era privativa del Tribunal Supremo de Puerto Rico, en virtud del mandato constitucional consagrado en la Sección 6 del Artículo V de la Constitución del Estado Libre Asociado de Puerto Rico.
El conflicto entre la Ley y la Constitución se produce en virtud de la sección 37, que establece: “esta ley, por ser de carácter urgente y necesaria, empezará a regir al entrar en *661vigor la Constitución del Estado Libre Asociado de Puerto Rico, con excepción de la sección 19, que entrará en vigor el 15 de octubre de 1952. Mientras tanto, para apelar del Tribunal de Distrito al Tribunal Superior prevalecerá el proce-dimiento para apelar del antiguo Tribunal Municipal al anterior Tribunal de Distrito, vigente a la fecha de aprobación de esta ley.”
Como se ve, el artículo 37 de la Ley número 11 de 24 de julio de 1952, está en conflicto con la misma constitución que trata de instrumentar, en dos aspectos: (1) en el mismo mo-mento de entrar en vigor la constitución, ya la Asamblea Le-gislativa había perdido su poder tradicional de reglamentar procedimientos prospectivos y por lo tanto la facultad para reglamentar cualquier procedimiento prospectivo le pertene-cía al Tribunal Supremo de Puerto Rico; de manera pues, que estaba delegando algo que ya no le pertenecía; (2) en el mismo momento de entrar en vigor la constitución, entró en vigor el método constitucional prescrito para la promulgación de nuevas reglas y por lo tanto, no podía la legislatura esta-blecer por su cuenta un método de promulgación distinto, sin estar en conflicto con la constitución, ya que la Sección 1 del Artículo IX de la Constitución dispone, que al comenzar' a regir la Constitución, sólo continuarán en vigor aquellas leyes que na estén en conflicto con la constitución.
Un examen desapasionado de la Sección 6 del Artículo V de la Constitución nos lleva a dos conclusiones inevitables: (1) que la facultad de adoptar cualquiera regla de procedi-miento que no menoscabe, amplíe o modifique un derecho sus-tantivo, le pertenece exclusivamente al Tribunal Supremo de Puerto Rico; (2) que la facultad de adoptar cualquiera regla de procedimiento que menoscabe, amplíe o modifique un dere-cho sustantivo, le pertenece exclusivamente a la Asamblea Legislativa del Estado Libre Asociado de Puerto Rico. La única forma de armonizar estas dos contrariedades, producto de un lenguaje que obedece a una política constitucional dis-tinta dentro de la clásica división de poderes, es la adopción de *662una norma de colaboración estricta entre lo judicial y lo legis-lativo, reservando a la judicial, hasta donde sea posible, el poder de proponer las reformas remediales y a lo legislativo, hasta donde sea posible, el poder de sancionarlas, pues de lo contrario, en un asunto tan difícil como éste, de distinguir entre el carácter adjetivo y el carácter sustantivo de una norma jurídica, la interpretación de nuestra propia consti-tución se nos puede convertir en un juego de sutilezas. Cual-quier inevitable incorporación de un derecho sustantivo a cualquiera regla de procedimiento, quedaría convalidada por el simple envío de dichas reglas a la Asamblea Legislativa de Puerto Rico.
Ha sido motivo de estudio en el presente caso, la posible facultad de la Asamblea Legislativa para autorizar a este Tribunal a promulgar reglas de procedimiento, sin necesidad de cumplir con las disposiciones de la Sección 6, del Artículo Y de nuestra Constitución, como una medida transitoria para complementar y hacer efectivas las disposiciones de la Sección 2 del propio Artículo V. El razonamiento que ha producido tal conclusión podría resumirse de la siguiente manera: el día 25 de julio de 1952 entran en vigor, por una parte, la Sección 2 del Artículo V de la Constitución, que establece que “los tribunales constituirán un sistema judicial unificado en lo con-cerniente a jurisdicción, funcionamiento y administración, y por otra parte, la Sección 6 del Artículo V de la Constitución, que establece que “el Tribunal Supremo adoptará reglas de procedimiento que no menoscaben, amplíen o modifiquen de-rechos sustantivos de las partes”, cuyas reglas así adoptadas, se remitirán para su aprobación, a la Asamblea Legislativa del Estado Libre Asociado de Puerto Rico al comienzo de su próxima sesión ordinaria y no regirán hasta sesenta días des-pués de la terminación de dicha sesión; que por el hecho de entrar en vigor simultáneamente ambas disposiciones, hubiera sido imposible implementar la Sección 2, que creaba el sistema judicial unificado, en todo lo referente a nuevas reglas de procedimiento, a través del método para la promulgación de *663reglas de procedimiento establecido por la Sección 6 del mismo artículo; que siendo esto así, alguno de los poderes constituidos debía tener facultad suficiente para enfrentarse con la situación anómala que creaba la propia Constitución; que las “Disposiciones Transitorias”, contenidas en el Ar-tículo IX de la propia Constitución, especialmente en su Sección 7, concedía a la Asamblea Legislativa de Puerto Rico poder para aprobar las leyes que fueran necesarias, a los efec-tos de poner en vigor la Sección 2 del Artículo V, y por lo tanto, tenía autoridad temporal para autorizar a su vez, al Tribunal Supremo de Puerto Rico, a establecer reglas de procedimiento, sin necesidad de someterlas a la Asamblea Legislativa del Estado Libre Asociado de Puerto Rico; que las reglas así adoptadas, podrían ser consideradas como medidas provisio-nales o transitorias que estarían en vigor, hasta tanto fueran promulgadas las reglas de procedimiento definitivas de acuerdo con el nuevo método de promulgación constitucional.
¿Hubiera sido imposible poner en vigor la Sección 2, por el simple hecho que la Sección 6 determinara un método de promulgación distinto para cualquiera regla de procedimiento? Jurisdicción unificada existía en Puerto Rico desde que se aprobó la ley número 432 de 15 de mayo de 1950. ¿El funcionamiento unificado, quedaba totalmente congelado por el simple hecho que una apelación se realizara mediante un juicio de novo en vez de realizarse mediante un recurso de revisión? ¿Que impedimento insuperable representaba para una administración unificada, un pequeño cambio procesal, que es esencialmente de naturaleza legislativa, y no tiene nada que ver con la administración normal de los tribunales? La mejor constancia de la poca consistencia que contiene dicho razonamiento , es la propia Ley número 11 de 24 de julio de 1952, conocida como Ley de la Judicatura del Estado Libre Asociado de Puerto Rico, que entró en vigor desde el 25. de julio de 1952, en todo lo relacionado con la jurisdicción uni-ficada, con el funcionamiento unificado y con la administración unificada, y tuvo juicio de novo hasta el 15 de octubre *664de 1952, y recurso de revisión después del 15 de octubre de 1952, sin que se desintegrara la estructura judicial creada por nuestra Constitución.
La pretendida facultad de la anterior Asamblea Legislativa para autorizar a este Tribunal a establecer reglas de procedimiento, sin someterlas a la actual Asamblea Legisla-tiva del Estado Libre Asociado de Puerto Rico, se hace des-cansar en las “Disposiciones Transitorias” de nuestra Constitución. Para los efectos de presentar un cuadro completo de la polémica, vamos a transcribir íntegramente dichas “Dis-posiciones Transitorias”:
“Sección 1. — Al comenzar a regir esta Constitución todas las leyes que no estén en conflicto con la misma continuarán en vigor íntegramente hasta que sean enmendadas o derogadas o hasta que cese su vigencia de acuerdo con sus propias disposiciones.
“Salvo que otra cosa disponga esta Constitución, la responsa-bilidad civil y criminal, los derechos, franquicias, concesiones, privilegios, reclamaciones, acciones, causas de acción, contratos y los procesos civiles, criminales y administrativos subsistirán no obstante la vigencia de esta Constitución.
“Sección 2. — Todos los funcionarios que ocupen cargos por elección o nombramiento a la fecha en que comience a regir esta Constitución, continuarán en el desempeño' de los mismos y con-tinuarán ejerciendo las funciones de sus cargos que no sean incompatibles con esta Constitución, a menos que las funciones de los mismos sean abolidas o hasta tanto sus sucesores sean selec-cionados y tomen posesión de acuerdo con esta Constitución y con las leyes aprobadas bajo la autoridad de la misma.
“Sección 3. — Independientemente del límite de edad fijado por esta Constitución para el retiro obligatorio, todos los jueces de los tribunales de Puerto Rico que estén desempeñando sus cargos a la fecha en que comience a regir esta Constitución continua-rán como jueces hasta la expiración del término por el cual fue-ron nombrados y los del Tribunal Supremo continuarán en sus cargos mientras observen buena conducta.
“Sección 4. — El Estado Libre Asociado de Puerto Rico será sucesor de El Pueblo de Puerto Rico a todos los efectos, inclu-yendo, pero sin que se entienda como una limitación, el cobro y pago de deudas y obligaciones de acuerdo con los términos de las mismas.
*665“Sección 5. — En lo sucesivo la expresión “ciudadano del Es-tado Libre Asociado de Puerto Rico”, sustituirá a la expresión “ciudadano de Puerto Rico” según ésta ha sido usada antes de la vigencia de esta Constitución.
“Sección 6. — Los partidos políticos continuarán disfrutando de todos los derechos que les reconozca la ley electoral, siempre que reúnan los requisitos mínimos exigidos para la inscripción de nuevos partidos por la ley vigente al comenzar a regir esta Cons-titución. La Asamblea Legislativa, cinco años después de estar en vigor la Constitución, podrá cambiar estos requisitos, pero cualquier ley que aumente los mismos, no será efectiva hasta des-pués de celebrada la elección general siguiente a la aprobación de la misma.
“Sección 7. — La Asamblea Legislativa 'podrá aprobar las leyes que fueren necesarias para complementar y hacer efectivas estas disposiciones transitorias a fin de asegurar el funcionamiento del Gobierno, hasta que los funcionarios que en esta ConstiUídón se proveen sean electos o nombrados y tomen posesión de sus cargos, y hasta que esta Constitución adquiera vigencia en todos sus aspectos.
“Sección 8. — De crearse un Departamento de Comercio, el de-partamento denominado de Agricultura y Comercio' en esta Cons-titución, se llamará Departamento de Agricultura.
“Sección 9. — La primera elección bajo las disposiciones de esta Constitución se celebrará en la fecha que se disponga por ley, pero no más tarde dé seis meses después de la fecha en que co-mience a regir esta Constitución y la siguiente se celebrará en el mes de noviembre de 1956, en el día que se determine por ley.
“Sección 10. — Esta Constitución comenzará a regir cuando el Gobernador asi lo proclame, pero no más tarde de sesenta días después de su ratificación por el Congreso de los Estados Unidos.” Examinada la Sección 10 de estas “Disposiciones Transito-rias” conjuntamente con el resto de las secciones de las mis-mas, se ve claramente que tan pronto el anterior Gobernador de Puerto Rico, quien de acuerdo con la Sección 2 de las propias “Disposiciones Transitorias” se convierte en el Goberna-dor del Estado Libre Asociado de Puerto Rico, proclamare la vigencia de la Constitución, todas las disposiciones de dicha Constitución empezarían a regir simultáneamente.
*666¿Cuál fué, en realidad de derecho, la autoridad que dichas “Disposiciones Transitorias” le concedieron a la Asamblea Le-gislativa? El señor Santiago Polanco Abreu, Miembro de la Comisión de Disposiciones Transitorias y Asuntos Generales de la Convención Constituyente de Puerto Rico, al informar a la Convención, sobre el alcance de dicha autoridad, se expresó en los siguientes términos:
“La Asamblea Legislativa, naturalmente, no tendría facul-tades para complementar la constitución en sí, pero sí las tendría para asegurar el funcionamiento efectivo del gobierno hasta que los funcionarios que se proveen en esta Constitución sean electos y nombrados y tomen posesión de sus cargos.”
Como se ve, la autoridad concedida a la Asamblea Legislativa, por el propio texto de la Sección 7 del Artículo IX, no fué para aprobar las leyes que fueren necesarias para complementar y hacer efectiva la Constitución, cosa que resultaría ilógica e incomprensible, sino para aprobar “las leyes que fueren nece-sarias para complementar y hacer efectivas estas disposicio-nes transitorias”, que es lo que resulta lógico y comprensible, dentro de la transitoriedad que lleva expresa en sí misma una disposición de esta naturaleza.
Ahora bien, ¿hasta cuándo duraría esta autoridad de la anterior Asamblea Legislativa? La mejor exposición sobre el particular la hace ante la Convención Constituyente, el de-legado señor José Trías Monge:
“Consideramos que la Sección 7 de esta Disposición Transito-ria es absolutamente indispensable. Es una sección usual en disposiciones transitorias en las constituciones estaduales. Ésta específicamente está calcada sobre el modelo de la Constitución de New Jersey y su único propósito es simplemente el aclarar que deposita suficiente poder constituyente en la Asamblea Legis-lativa, únicamente para los fines de proveer para una transición adecuada entre el momento en que entre en vigor la Constitución y el momento en que los funcionarios que bajo ella se dispone, son electos o nombrados y toman posesión de sm cargos. Es el fin básico de una disposición transitoria: el llenar el hueco entre el momento que entra en vigor la Constitución y el momento *667en que los funcionarios que son nombrados o electos bajo ella, han de tomar posesión de sus cargos.”
(Vide Diario de Sesiones de la Convención Constituyente de Puerto Rico a la página 819).
Tanto para enfrentarnos con el verdadero alcance del po-der temporal concedido a la anterior Asamblea Legislativa, como para enfrentarnos con las implicaciones del desarrollo de dicho poder en tiempo futuro, después de la adopción por la Convención Constituyente de las “Disposiciones Transitorias” debemos dejar claramente establecido que, (1) : el poder con-cedido a la Asamblea Legislativa, fué exclusivamente para adoptar aquellas leyes que hicieran factible la organización política del nuevo estado creado por la misma constitución, y, (2) : el período de transición dura desde el 25 de julio de 1952, fecha en que entra en vigor la Constitución, hasta el 12 de enero de 1953, fecha en que los últimos funcionarios electos, dentro de la nueva organización política, toman posesión de sus cargos. Es claro que cualesquiera leyes adoptadas que puedan tener efecto más allá del 12 de enero de 1953, son exclusivamente aquellas leyes relacionadas con la organiza-ción del nuevo estado político, referentes a nombramiento o elección de los nuevos funcionarios, porque esa fué la verda-dera delegación de poder constituyente.
Pero la cosa curiosa que presenta este caso, es que no fué la anterior Asamblea Legislativa, actuando bajo el poder temporal que le otorgan las “Disposiciones Transitorias” del Ar-tículo IX, después del 25 de julio de 1952, la que aprueba la Ley de la Judicatura, sino la anterior Asamblea Legislativa, actuando bajo el poder permanente que le había otorgado la Carta Orgánica de 1917, la que aprobó dicha ley, el día 24 de julio de 1952. Bajo las disposiciones permanentes de la Carta Orgánica del 1917, la anterior Asamblea Legislativa tenía facultad para establecer procedimientos, y por lo tanto, posiblemente, poder para delegar dicha autoridad, mediante cualquier estatuto que fijara los patrones mínimos para dicha *668delegación. Sin embargo, la misma anterior Asamblea Legis-lativa, actuando bajo las “Disposiciones Transitorias” de nuestra Constitución, no hubiera tenido facultad para regla-mentar procedimientos, y por lo tanto, no hubiese podido dele-gar dicha facultad. Bastaría tal esclarecimiento de autoridad para dejar fuera de las “Disposiciones Transitorias” de nues-tra Constitución, la Ley de la Judicatura.
El verdadero problema con que se confronta este Tribunal ahora, en lo referente a dichas “Disposiciones Transitorias” es, que habiéndose aprobado la Ley de la Judicatura, para entrar en vigor conjuntamente con nuestra Constitución, re-sulta una ley en conflicto con la propia Constitución, tan pronto empieza a regir, de acuerdo con el primer párrafo de la Sección 1 de las propias “Disposiciones Transitorias”, en todo aquello que pretenda ser delegación de autoridad a nues-tro tribunal para reglamentar procedimientos sin someterlos a la aprobación de la próxima Asamblea Legislativa del Es-tado Libre Asociado de Puerto Rico. Como la delegación de poder se hace prospectivamente al 15 de octubre de 1952, de acuerdo con el segundo párrafo de la Sección 1 de las propias “Disposiciones Transitorias”, no se puede considerar como un' procedimiento existente que entra en vigor conjuntamente con la Constitución, sino como un procedimiento a adoptarse des-pués de estar vigente la Constitución, quedando, por lo tanto, sometido a todas las restricciones impuestas a las distintas ramas del nuevo Gobierno, por la propia Constitución. Lo que habría que resolver en realidad de derecho, es, si la Asam-blea Legislativa, actuando bajo la autoridad de la anterior Carta Orgánica del 1917, y no bajo el poder temporal de las Disposiciones Transitorias, podía aprobar una ley, que al en-trar en vigor nuestra Constitución, resultara incompatible con nuestra Constitución. No puede haber la menor duda, vista la Sección 1 del Artículo IX de la propia Constitución, que ni la anterior Asamblea Legislativa, actuando bajo la autoridad de la Carta Orgánica del 1917, ni la misma Asam-blea Legislativa, actuando bajo la autoridad de las “Disposi-*669dones Transitorias” del Artículo IX, hubiera tenido poder para aprobar una ley para tener efecto después del 25 de julio de 1952 que estuviera en conflicto con nuestra Cons-titución.
Se ha pretendido afirmar que el hecho de entrar en vigor simultáneamente la Constitución del Estado Libre Asociado de Puerto Rico, y la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico, creó una situación especial que no hubiera permitido la actuación de los poderes normales cons-tituidos por la propia Constitución. Tal afirmación carece en absoluto de exactitud. Para demostrarlo tenemos que redu-cir a su justa proporción la cuestión litigiosa. No se trataba de poner a funcionar el sistema judicial unificado, según ya hemos visto, ni de adoptar un nuevo sistema global de proce-dimientos, sino de promulgar una simple reglamentación, cubriendo los aspectos puramente procesales, de un recurso de revisión. Si se partía de la base que la anterior Asamblea Legislativa tenía poder temporal para complementar la Cons-titución, han podido remitirse dichas reglas a la anterior Asamblea Legislativa para su aprobación, antes del 11 de agosto de 1952. Si se partía de la base que la anterior Asam-blea Legislativa no tenía poder, han podido enviarse a la Primera Legislatura Ordinaria de la Primera Asamblea Le-gislativa de Puerto Rico del Estado Libre Asociado de Puerto Rico, después del 12 de enero de 1953. Como cuestión de hecho dichas reglas fueron confeccionadas antes del 15 de octubre de 1952 y puestas en vigor desde el 15 de octubre de 1952. Aunque se trate de una simple reglamentación, cu-briendo los aspectos puramente procesales de un recurso de revisión, resulta enajenado, en aras de una transitoriedad y de una temporalidad altamente improbables, el derecho de una Asamblea Legislativa a impartirle su sanción al criterio cuasi legislativo de una magistratura. Todavía resulta más inde-fendible la tesis de la transitoriedad cuando se piensa que éste es un asunto, que se resuelve indefectiblemente, en torno a los derechos constitucionales de todo un pueblo.
*670Es, por lo tanto, más conveniente a los altos intereses pú-blicos envueltos en esta cuestión, dejar claramente estable-cido, que desde el 25 de julio de 1952, nuestra Constitución entró en vigor en su totalidad, y desde ese momento nuestro pueblo obtuvo el pleno goce de todos los derechos consagrados en la misma, y todos los organismos de nuestro gobierno que-daron sometidos a las restricciones impuestas por dicha Cons-titución. Consagrar lo contrario, sería confundir el poder transitorio otorgado a un organismo, para aprobar unas leyes que hicieran factible la celebración de unas elecciones o la creación de algunos cargos adicionales en el gobierno, con el poder inalienable de un pueblo para organizar su vida de acuerdo con su propia voluntad política. La Constitución del Estado Libre Asociado de Puerto Rico es la primera oportu-nidad que se le brinda a un pueblo de sentirse libre dentro de algo creado por él mismo. Hay que defenderla con una pro-funda lealtad de espíritu, como nuestra única carta de triunfo ante el porvenir. Si vamos a desarrollar ante ella la misma usura de ánimo que ante nuestras cartas coloniales, la deja-remos profundamente mutilada para el porvenir.
El envío a la Asamblea Legislativa del Estado Libre Aso-ciado de Puerto Rico de cualesquiera reglas de procedimiento, adoptadas por este Tribunal, es un deber constitucional indeclinable del Tribunal Supremo de Puerto Rico, de cuyo deber no puede ser relevado por la Asamblea Legislativa de Puerto Rico. El hecho de no haberse enviado dichas reglas a la pró-xima sesión ordinaria de la Asamblea Legislativa implica indefectiblemente, que a esta fecha, dichas reglas no han sido promulgadas de acuerdo con el método de promulgación pro-visto por nuestra Constitución, y no tienen fuerza de ley.
Estamos conformes con el peticionario que el efecto prác-tico de declarar inconstitucional un estatuto, es dejar vigente la legislación anterior: Ex parte Davis, 21 Fed. 396 (1884); McAllister v. Hamlin, 23 Pac. 357 (1890); Carr v. State, 26 N.E. 778 (1891); People v. Bulter St. Foundry & Iron *671Co., 66 N. E. 349 (1903); State v. Mills, 133 S. W. 22 (1910); People v. Fox, 128 N.E. 505 (1920); Frost v. Corporation Commission, 278 U. S. 515, 73 L. ed. 483 (1929); 66 A.L.R. 1483 Anno. (1930) ; Conlon v. Adamski, 77 F.2d 397 (1935), sobre todo, en un caso como el que nos ocupa, que si bien es verdad que existe un cambio en el aspecto puramente sustantivo de la cuestión remedial, o sea, cambiar un juicio de novo por un recurso de apelación, no es menos verdadero que la delegación de poder para reglamentar los aspectos pu-ramente procesales del nuevo recurso, es inconstitucional, y por lo tanto resulta un recurso vacío, sin ninguna efectividad constitucional que lo haga obligatorio para el sujeto de dere-cho. Atendiendo tanto al espíritu del segundo párrafo de la Sección 1 del Artículo IX de las “Disposiciones Transitorias” de nuestra propia Constitución, que deja existente todo pro-cedimiento en vigor, no derogado expresamente por la Consti-tución y a la letra de la sección 2 de la propia Ley de la Judi-catura, creemos que el efecto práctico de declarar inconstitu-cional la sección 37 de la misma ley, en tanto en cuanto pone en vigor la sección 19 al 15. de octubre de 1952 es dejar existente el anterior procedimiento apelativo del juicio de novo.
Siempre resulta un poco mortificante la limitación del propio poder. Pero ante el dilema de adscribirnos involun-tariamente a ese tipo de cultura espuria que arrastra consigo la dictadura, no importa la esfera donde se produzca, prefe-rimos la mortificación a la complacencia. Como custodios máximos de la Constitución del Estado Libre Asociado de Puerto Rico, nuestro deber es mantener en toda su pureza, este balance entre el poder conservador que siempre encarnan las magistraturas, y el poder renovador que siempre repre-sentan las legislaturas, sin defraudar la tradición democrá-tica que inspira a nuestra propia Constitución. Disiento.